PER CURIAM.
Vincent Eugene Lineberger appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2000) petition. We dismiss the appeal as moot. The issues presented in Lineberger’s second 28 U.S.C. § 2241 petition were reviewed by this court in a separate appeal filed by Lineberger of a district court’s denial of his “motion for nunc pro tunc imposition of sentence.” See United States v. Dewalt, No. 02-6258 (4th Cir. Sept. 27, 2002) (unpublished). We deny Lineberger’s motions to proceed on appeal in forma pau*451peris and to reconsider the order denying his motion for release. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.